Title: From George Washington to Bushrod Washington, 23 February 1794
From: Washington, George
To: Washington, Bushrod


          
            Dear Bushrod,
            Philadelphia Feby 23d 1794
          
          Your letter of the 13th instt with the enclosures, came duly to hand. I thank you for
            draughting the answer which I have put my signature to; and with the Bill, now
              return.
          If I mistake not, my renunciation of the Executorship of Colo. Fairfax’s Will already
            stands on record in the Genl Court, on some former occasion; be this however as it may,
            I have always refused, & never intended—directly nor indirectly, to have any agency
            in the Administration of the affairs of that Estate.
          It gives me much pleasure to hear, through a variety of Channels, that you are becoming
            eminent, & respectable in the Law. In this, and every transaction of your life, let
            honor & probity be your polar star. Your Aunt & all here join
            me in best regards for you & Nancy & be assured of the Affecte regard &
            friendship of
          
            Go: Washington
          
        